DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Preliminary Amendment
New claims 2-21 filed May 21, 2021 are examined in this non-final office action. Claim 1 was canceled by Applicant.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Replacement sheets for Figs. 8-10 filed August 27, 2021 are accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,984,126.
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing elements and data structures.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Kanazawa et al., US 2008/0313256 “Kanazawa,” in view of Bezos et al., US 7,571,121 “Bezos.”
In Kanazawa, see at least:
(underlined art text is for emphasis)
Regarding claim 2.    A method, comprising:
[Kanazawa: 0001] Instant messaging applications and social networking websites have become increasingly popular as media for maintaining, growing, and initiating relationships.  This media utilizes the Internet or some other network to connect users across the globe.  To employ instant messaging, a user typically downloads a local instant messaging client and sends messages to one or more online users with use of the client.  Social networking websites, meanwhile, often provide a user with space on one of the website's servers.  This space allows the user to create a personal Webpage or the like, from which the user may communicate information about his or herself to other users of the Website. 
[Kanazawa: 0002] Both instant messaging applications and social networking Websites often employ techniques for a user to monitor family or friends within the instant messaging or social network community.  These same techniques also allow the user to communicate a status of the user to the family or friends.  One specific technique enables the user to manually input text that will appear on other users' instant messaging clients or social networking Webpages.  This text could include, for example, a statement informing other users that the user is "currently away from [her] desk".  Unfortunately, current techniques require that a user manually enter this text or select the text from a very limited number of generic messages offered by the user's local instant messaging client. 
[Kanazawa: 0003] This document describes techniques capable of enabling a particular user to automatically share a piece of content with a group of users.  To share the content, the particular user navigates to a Website or the like to identify the desired piece of content.  The particular user then chooses to share the piece of content by actuating a button, an icon, or the like displayed within the content (e.g., Web content) or displayed within the browser's toolbar.  In some embodiments, the users with whom the piece of content is then shared each include the particular user within a contact list of an instant messaging client.  In other embodiments, these users somehow monitor the particular user within a Website platform, such as a social networking Website. 
receiving, in the user interface associated with an online marketplace, a selection of at least one item, the at least one item being assigned a unique identifier provided by the online marketplace;
Rejection is based upon the teachings applied to claim 2 in part by Kanazawa and further upon the combination of Kanazawa-Bezos. Kanazawa specifically teaches: i) a particular user navigates to a website or the like to identify the desired piece of content, ii) the particular user selects, from a content provider, a piece of content to share,  and iii):
[Kanazawa: 0026] Content portion 130, meanwhile, is shown to include a piece of content 136. Here, piece of content 136 comprises an image of a bicycle. Piece of content 136, however, may include a link, an image, a video, an animation, audio, an executable program, and/or any type of data that the particular user may wish to share with others. In fact, piece of content 136 may include an entire displayed Web page. In some implementations, piece of content 136 (such as the illustrated bicycle) may illustrate an item for sale on the displayed Web page. Please note: The social network at least provides access to an online marketplace. 
Although Kanazawa does not expressly mention the at least one item being assigned a unique identifier by the social network, Bezos on the other hand would have taught Kanazawa such techniques.
In Bezos, see at least:
(Bezos: col. 4, lines 8-24)    To facilitate an understanding of one practical application, the Community Interests services will be described primarily in the context of a hypothetical system for assisting users of a merchant Web site, such as the Web site of Amazon.com, in locating and evaluating book titles within an electronic catalog.  It will be recognized, however, that the services and their various features are also applicable to the marketing and sales of other types of items.  For example, in other embodiments, the items that are the subject of the services could be cars sold by an online car dealer, movie titles rented by an online video store, computer programs or informational content electronically downloaded to users' computers, or stock and mutual fund shares sold to online investors.  Further, it should be understood that the "purchases" referred to herein need not involve an actual transfer of ownership, but could rather involve leases, licenses, rentals, subscriptions and other types of business transactions. 
(Bezos: col. 4, lines 25-34)    As with the Amazon.com Web site, it will be assumed that the hypothetical Web site provides various services for allowing users to browse, search and make purchases from a catalog of several million book, music and video titles.  It is also assumed that information about existing customers of the site is stored in a user database, and that this information typically includes the names, shipping addresses, email addresses, payment information and purchase histories of the customers.  The information that is stored for a given customer is referred to collectively as the customer's "user profile." 
(Bezos: col. 7, lines 31-42)    FIG. 2 illustrates the general form of a personalized Web page (referred to herein as the "community bestsellers page") which may be used to display the community bestseller lists.  This page may be accessed, for example, by selecting a link from the site's home page.  Community bestseller lists could additionally or alternatively be provided on other areas of the site.  For example, the bestseller list of the Nasa.gov domain could automatically be displayed on the home page for any user that has purchased a book on space exploration; or, when a user from the domain mckinsey.com makes a purchase, the user might be presented the message "would you like to see the bestsellers from the McKinsy & Co.group?" Please note: In Fig. 2, the user selects from drop-down box 50 a community to search for hot titles, e.g. “Biking the Great Northwest: 20 Tours ….”
(Bezos: col. 8, lines 45-55)  FIG. 3 depicts an example product (book) detail page which illustrates one possible form of the Contact Information Exchange service.  Detail pages of the type shown in FIG. 3 can be located using any of a variety of navigation methods, including performing a book search using the site's search engine or navigating a subject-based browse tree.  The contact information 58 of other community members that purchased the displayed book title (preferably within a certain period of time), or possibly similar titles, is displayed at the bottom of the page.  In other embodiments, the contact information may be displayed without regard to community membership. Please note: Fig. 3 displays additional information, e.g. purchase price and savings, of the book title listed in Fig. 2.
(Bezos: col. 10, lines 16-26) The community data 86 includes a "community bestseller lists" table 86A which contains, for the global community and each base community, a listing of the currently bestselling book titles.  In some implementations, the listing for the global community is omitted.  In the illustrated embodiment, each entry 88 in each bestseller list includes: (a) the product ID (ProdID) of a book title, and (b) a count value which represents, for a given time window, the number of copies purchased by members of the community.  The product IDs may be assigned or processed such that different media formats (e.g., paperback, hardcover, and audio tape) of the same title are treated as the same item.  As described below, the community bestseller lists table 86A is used both for the generation of bestseller lists and the generation of hotseller notifications. 
(Bezos: col. 10, lines 27-44) As mentioned above, the user database 82 contains information about known users of the Web site system.  The primary data items that are used to implement the Community Interests service, and which are therefore shown in FIG. 5, are the users' purchase histories, community memberships, service preference data (e.g., whether or not the user participates in the Contact Information Exchange and Hotseller Notification services), and shipping information.  Each user's purchase history is in the general form of a list of product IDs of purchased product, together with related information such as the purchase date of each product and whether or not the purchase was a designated by the user as a "gift." Purchases designated as gifts may be ignored for purposes of evaluating community interests.  Each user's database record also preferably includes a specification of any personal composite communities the user has defined, for viewing customized bestseller lists.
One of ordinary skill in the art at time the invention was made would have recognized that applying the known techniques of Bezos, which a) search for products for sale in an online marketplace, b) display the searched products for sale and c) assign a unique identifier to a product for sale, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bezos to the teachings of Kanazawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Stated in other words, in Kanazawa-Bezos the bicycle or any other product offered by the online marketplace assigns a product identifier that uniquely identifies the product being shared within the social networking site. 
displaying, in the user interface, a selectable element that enables the first user to share information about the at least one item with a second user on a social media network; and
Rejection is based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos:
In Kanazawa-Bezos see at least:
[Kanazawa: 0018] FIG. 1 depicts an illustrative environment 100 in which content may be selected and shared amongst one or more users.  Environment 100 includes a user 102 operating a computing device 104 to access an instant messaging client 106.  While FIG. 1 illustrates computing device 104 as a personal computer, this device may also comprise, without limitation, a laptop computer, a mobile phone, a personal digital assistant (PDA), a portable media players (PMP), or any other computing device.  In addition, while FIG. 1 illustrates instant messaging client 106, this discussion applies equally to social networking Websites, as well as any other online or network-based community where user 102 may share content with other users. [Kanazawa: 0019] Instant messaging client 106 includes a name or identifier 108 of user 102 (here, "Keiji"), a personal message 110, and one or more tools 112 to operate the client.  Instant messaging client 106 allows user 102 to enter personal message 110 into the client and share the personal message with a group of users 114.  Group of users 114 includes one or more other users of the instant messaging service.  More specifically, these users include those who have chosen to somehow monitor user 102.  For instance, group of users 114 may include those who list user 102 as a "contact" within the instant messaging or social networking environment.  Alternatively or additionally, group of users 114 may also include users that user 102 himself includes as a "contact".
[Kanazawa: 0022] FIG. 1 illustrates a representative instant messaging client 118 corresponding to one of the group of users 114 ("Steve").  Instant messaging client 118 includes a contacts list 120 that list each of the user's contacts.  Contacts include those users that the exemplary user has chosen to monitor.  For instance, these contacts are shown to include Alice, George, and Keiji.  As illustrated, these contacts within list 120 may be divided within categories, such as family, friends, and/or the like. Please note: Kanazawa-Bezos are describing pre-defined relationships among users, e.g. family and/or friends in a social networking system.
[Kanazawa: 0026] Content portion 130, meanwhile, is shown to include a piece of content 136.  Here, piece of content 136 comprises an image of a bicycle.  Piece of content 136, however, may include a link, an image, a video, an animation, audio, an executable program, and/or any type of data that the particular user may wish to share with others.  In fact, piece of content 136 may include an entire displayed Web page.  In some implementations, piece of content 136 (such as the illustrated bicycle) may illustrate an item for sale on the displayed Web page. 
[0027] Browser interface 128 also includes an icon 138 that enables user 102 to select piece of content 136 to share with group of users 114.  As illustrated, icon 138 may display text, such as "Share this Content!", which indicates to user 102 that, upon the icon's selection, the piece of content will be shared.  Browser interface 128 may display icon 138 within browser toolbar 132 and/or within content portion 130. 
in response to receiving a selection of the selectable element, providing shared information about the at least one item to the social media network, wherein the shared information comprises a first user interface element describing the at least one item, and a second user interface element click through to the online marketplace based upon the unique identifier assigned to the at least one item.
Rejection is based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos.
In Kanazawa-Bezos, see at least:
[Kanazawa: 0028] Upon actuation of icon 138, personal message 110 of user 102 may display piece of content 136 (or some data related thereto). As illustrated by instant messaging client 106, personal message 110 is shown to contain the Web address 134 associated with piece of content 136. As illustrated by instant messaging client 118, personal message 110 transmits via network 116 to instant messaging clients corresponding to each of group of users 114. As such, instant messaging client 118 is shown to include Web address 134 adjacent to name 108. In addition, while actuation of icon 138 may result in sharing the content as the user's personal message, this content may be shared in multiple other areas of instant messaging client 118.
[Kanazawa: 0029] Before piece of content 136 is shared, the user may be given the opportunity to modify what is displayed within the receiving instant messaging clients.  For instance, user 102 may be able to personalize the title of the content (such as the link to the bicycle) that is displayed within instant messaging client 118.  In the instant example, user 102 could choose to illustrate a hyperlink entitled "Check out this Bike!" as opposed or in addition to Web address 134. Please note: Personal message 110 qualifies as a first user interface element used to describe the shared content. “Check out this Bike!” describes the content while Web address provides click through for a second user to the online marketplace. The unique identifier assigned to the Bike identifies the Bike. The message to the second user, i.e. user receiving the message regarding the Bike, provides a second user interface element that provides the click through Web address to the online marketplace.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos: (Bezos: Fig. 3 “Add to Shopping Cart”) item can be added to a list a shopping cart. Please note: adding one or more items to the shopping cart creates a list.
Regarding claims 4 and 5:  Rejections are based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos: As noted above the content web address provides a click through for the second user, i.e. user receiving the shared Bike content) to the online marketplace where the second user completes a purchase transaction, (Bezos: col. 4, lines 25-34); (Bezos: col. 15, lines 4-8) FIG. 10 illustrates a sequence of steps that may be performed to implement the Purchase Notification service. This process may be implemented whenever a user completes the check-out process to purchase one or more products. 
Regarding claim 6:  Rejection is based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos: Grouping Amazon.com users by geographic and category (Bezos: Fig. 2 (50 Seattle Bicycle Club); Grouping by product category, e.g.  Mystery, Jazz, Business and Investing, etc., (Bezos: col. 6, lines 24-29).
Regarding claims 7 and 8:  Rejections are based upon the teachings and rationale applied to claim 2. 
Regarding claim 9:  Rejection is based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos regarding computing processors and memory, [Kanazawa: Fig. 1 (124, 128)]; (Bezos: col. 11, lines 14-19).
Regarding claims 10-15:  Rejections are based upon the teachings and rationale applied to claims 2, 9 and dependents of claim 2 reciting similar subject matter. 
Regarding claim 16:  Rejection is based upon the teachings and rationale applied to claim 2 and as further taught and/or suggested by Kanazawa-Bezos regarding computing processors and memory, [Kanazawa: Fig. 1 (124, 128)]; (Bezos: col. 11, lines 14-19).
Regarding claims 17-21:  Rejections are based upon the teachings and rationale applied to claims 2, 16 and dependents of claim 2 reciting similar subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        November 19, 2022